Title: To Thomas Jefferson from William John Coffee, 15 February 1823
From: Coffee, William John
To: Jefferson, Thomas


                        The
                        New. York
Feby 15–1823
                        
                    Honbl Thos Jefferson DstTo Wm John. CoffeeTo goods Shiped on the 16 of last December 1822{as follows20 Human masks in Composition at $1.25. Each25.0024 ox sulls in Composition at $136—Each32.6480 Feet of swag and Bay frize in Composition at 3/6 ⅌ Foot—35.003 Boxes at 75 cents Each and One at 622/42.871 Box at 56 and at 372/4 Each—2.444 Yuere of Packing Paper at 9 Cnt36Castage. Shiping and Bills of Lading564 Doz of 1¾ screws at 10 Cents40$99..27
                        
                    